DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 45, 50-52, 54, 55, 58, 60-67, 70, 71 and 73-86 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,926,379 B2 (cited in the PTO-892 mailed 6/14/19) in view of Li et al. (Cancer Res. 76(9 Suppl):4874, May 2007), Rajeshukumar (Mol. Canc. Ther. 9(9):2582-2592, 2010), Tascilar et al, (The Oncologist, 12: 1351-1360, 2007, cited in the PTO-892 mailed 6/14/19) and US 20080248046 Al (cited in the PTO-892 mailed 6/14/19) has been replaced by the rejection under 35 USC 103 below, because independent claim 45 has been amended by deletion of two of the chemotherapeutic agents administered with the bispecific antibody for treatment of cancer, thereby changing the scope of the claim.  Additionally, claim 55 limiting the chemotherapeutic agent to the two now deleted chemotherapeutics has been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


s 45, 50-52, 54, 58, 60-67, 70, 71 and 73-86 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,926,379 B2 (cited in the PTO-892 mailed 6/14/19) in view of US 20080248046 A1 (cited in the PTO-892 mailed 6/14/19), Adams et al. (Cell Death Diff. 15:751-761, 2008), Belyanskaya et al. (Mol. Canc. 6:66, doi:10.1186/1476-4598-6-66, 13 pages, 2007), and Tascilar et al., (The Oncologist, 12:1351-1360, 2007, cited in the PTO-892 mailed 6/14/19).
US 9,926,379 teaches bispecific antibodies that bind to DR5 and FAP comprising at least one antigen binding site specific for each. It is taught that by combining an antibody to a death receptor with an antibody that targets tumor stroma, this second antibody moiety crosslinks DR5 to induce DR5 hyperclustering and apoptosis at the tumor site (col. 2, lines 62-65). FAP has been found to be overexpressed on reactive stromal fibroblasts of more than 90% of all primary and metastatic epithelial tumors and its expression directly correlates with malignant phenotype. “Surprisingly the inventors found that a bispecific antibody targeting FAP in the stroma and DR5 on the tumor cell actually induces apoptosis despite the targets being situated on different cells.”  (col. 3, lines 10-25) Because the DR5 antibody moiety must be crosslinked through FAP binding, the bispecific antibody could have improved safety and toxicology profile compared to DR5 antibodies alone (col. 3, lines 49-56). The sequence of the DR5-binding variable heavy and light chain is SEQ ID NO:7 and 8, and that of the FAP-binding variable heavy and light chain is SEQ ID NO: 15 and 16, and wherein the antibody comprises at least one and may comprise two or three antigen binding sites for one of the antigens (1+1, 2+1, 2+2 or 3+1) (e.g., Table 9 and 12a, DR5(5E11)-28H1 VHCL 2+2, and Table 14, and col. 110, line 62, through col. Ill, line 28). This includes bispecific formats which are Cross-Fabs in which constant and variable regions are swapped (Table 17). The bispecific antibodies may also comprise substitutions in the Fc domain at L234, L235 and P329 (see Table 20), and wherein at least one Fab fragment is connected to the Fc domain by a peptide linker (col. 7, lines 27-30, and claim 8).  The antibody may be human or humanized (claim 3, Table 45, e.g., bispecific Cross-Mab DR5TAA-0119, and col. 42, lines 64-67). A method of using the anti-DR5 anti-FAP bispecific as a medicament for treatment of cancer is disclosed, wherein the cancer may be pancreatic or colorectal (col. 86, lines 57-67), and wherein sarcoma of soft tissue is included in the definition of cancer (col. 26, line 3). It was found that gastric cancer and non-small-cell lung carcinoma (NSCLC) and mesothelioma were positive for FAP+stromal infiltrate (Example 36). Also taught is the administration to an individual for treatment of cancer of the bispecific DR5-FAP antibody in vivo of the bispecific antibody was twice weekly to tumor xenografted mice with the result of significant inhibition of tumor growth compared to the anti-DR5 antibody alone (col. 118). However, it is specified that the bispecific antibody exemplary dose may be every week to every three weeks (col. 88, lines 10-19). The article of manufacture containing the DR5-FAP bispecific antibody also contains another cytotoxic or otherwise therapeutic agent (col. 88, lines 48-54). Formulation is taught with another agent currently used to treat the disorder (col. 87, lines 33-45). A cytotoxic agent includes chemotherapeutic agents such as doxorubicin (col. 18, lines 51-61). Cancers which are targets of the bispecific DR5-FAP include besides colorectal and pancreatic cancer, melanoma, sarcoma, breast, gastric and lung cancers, and mesothelioma (col. 25, line 57, through col. 26, line 13). It does not teach a method of treatment comprising administering both a bispecific DR5 and FAP antibody and chemotherapeutic agent selected from the group consisting of irinotecan, oxaliplatin, nab-paclitaxel, paclitaxel and ifosfamide. Nor does it teach treatment of specific sarcomas selected from the group listed in instant claim 62, or treatment wherein the therapeutic agent and bispecific antibody are administered in alternation.
US 20080248046 has claims drawn to a method of treating cancer with a DR5 agonist antibody and a second agent which is a nitrogen mustard, oxaliplatin, fluorouracil, gemcitabine, paclitaxel, irinotecan, or doxorubicin (claims 32, 33, 36, 38, 41, 44, 49 and 57, respectively). A longer list of suitable therapeutics is presented in paragraph [0339]. Embodiments specifically with irinotecan (also called CPT-11, [0344]) administered with the antibody for treatment of cancers is noted in paragraphs [0344]-[0345]. Treatment specifically of colorectal cancer is taught using the anti-DR5 agonist antibody and one of five chemotherapeutics, including irinotecan ([0413]). Treatment of specifically pancreatic cancer is taught by administration of the antibody and one of five chemotherapeutics, including irinotecan and cisplatin ([0443]). Treatment of specifically hepatic cancer is taught by administration of the antibody and one of eleven chemotherapeutics, including ifosfamide ([454]). Treatment of Ewing’s sarcoma family tumors are taught by administration of the antibody and one of eight chemotherapeutics, including ifosfamide ([0472]). Cancers treatable with an agonist DR5 antibody are taught and include colorectal, hematological cancer, breast, ovarian and pancreatic cancers ([0023]). Both human and humanized antibodies are taught ([0212]), as are bispecific antibodies ([02131). Dependent claims are drawn to a method of treating cancer of a DR5-expressing cell comprising 
Adams et al. teach treatment of colon tumor xenografted mice (HCT-15, LS180 or DLD-1 cells) by administration of anti-DR5 agonist antibody, Apomab, with CPT-11 showed a significant decrease in tumor volume, especially compared to either agent alone (Fig. 6A-c). As stated on p. 757, col. 1, middle of second paragraph, “CPT-11 monotherapy delayed tumor progression and resulted in 1 of 10 partial responses (PRs) but no CRs [(complete responses)]. Apomab monotherapy caused detectable tumor regression and resulted in a PR of 5 and a CR in 2 of the 10 mice.  Combination therapy with Apomab and CPT-11 resulted in a more substantial tumor regression, with a PR in 2 and CR in 8 of 10 animals.” The antibody showed strong antitumor activity in a variety of xenograft models, including colorectal cancer, NSCLC and pancreatic ductal cancer, and “These results suggest that it may be possible to harness the proapoptotic activity of DR5 agonist antibodies such as Apomab across a range of tumor types and treatment regimens.” (p. 758, col. 2, last paragraph).
Belyanskaya et al. teaches anti-DR5 antibody lexatumumab cytotoxic activity on malignant pleural mesothelimoma (MPM) cells. It was shown that 6/13 cell lines were more sensitive to lexatumumab than to anti-DR4 antibody mapatumumab, with only 2/13 showing more sensitivity to mapatumumab (Table 2).  Three cell lines (H2052, SPC212 and H226) were insensitive to either antibody. When H226 and sensitive ZL55 cell lines were treated with lexatumumab and cisplatin (CDDP), there was a small but detectable reduction in cell growth of H226 cells and significantly stronger and synergistic reduction in ZL55 cells in the presence of antibody and cisplatin (Fig. 3 and p. 3/13, col. 2, second paragraph).  Fig. 4 shows synergistic reduction in cell growth of ZL5 and H28 MPM cells when both lexatumumab and cisplatin are administered. It was also found that administration of cisplatin before antibody was more beneficial than after (Fig. 5), with the conclusion that sequential administration deserves more investigation for treatment of MPM (p. 11/13, col. 1, third paragraph).
Tascilar et al. teaches the use of ifosfamide, that does not have the cardiotoxicity that accompanies doxorubicin, for the treatment of soft tissue sarcomas such as gastrointestinal stromal tumors, with these chemotherapeutics being the only drugs that “consistently show activity against advanced soft tissue sarcoma” (p. 1352, col. 1 beginning of 4th paragraph). th  paragraph)  It is also reported that paclitaxel produces an effective response for angiosarcomas of the scull (p. 1357, col. 2, last paragraph). “Furthermore, the process of tumor angiogenesis is a potential target, because new blood vessel formation is one of the prerequisites for growth and dissemination of tumors in general, including soft tissue sarcomas.” (p. 1358, col. 1, second paragraph).  It is concluded (p. 1358, col. 2, start of first full paragraph), “Next to their application as single agents, there is a strong rationale to explore these compounds in combination regimens.  Preferably, there are several conditions that have to be met when agents are combined in cancer treatment, with single-agent activity of both agents, different mechanisms of action, nonoverlapping toxicity profiles, and synergistic antitumor activity being the most important ones.”
It would have been obvious before the effective filing date of the invention to have included in the cancer treatment with the bispecific DR5-FAP antibody of US 9,926,379 any of the chemotherapeutic drugs used with the agonist anti-DR5 antibody as taught by Adams et al., Belyanskaya et al. or US 20080248046, because both agents were specified for cancer treatment, which is supported for the DR5-FAP bispecific antibody and chemotherapeutic as in US 9,926,379.  Further, Adams et al. and Belyanskaya et al. showed with two different anti-DR5 antibodies, the superior efficacy of the combination of DR5 agonist antibody with a chemotherapeutic in reduction of tumor cell growth in vivo and in vitro, respectively.  Adams further showed the significant effect in xenograft models of different cancer cell types, including the ability to induce tumor regression and/or disappearance. Treatment of sarcomas without exception is also suggested, and treatment of a sarcoma or other cancer with the bispecific prior art DR5-FAP antibody in combination with treatment using doxorubicin, irinotecan (CPT-11), oxaliplatin, cisplatin, paclitaxel, ifosfamide or derivatives thereof, e.g., oxaliplatin or nab-paclitaxel, as taught by Tascilar et al., Adams et al., Belyanskaya et al. and US 20080248046 would have had a reasonable expectation of success based especially on the finding of Adams et al. and Belyanskaya et al. Further, the criteria for successful combined treatment as suggested by Tascilar et al. has been met by the prior art: single-agent antitimuor activity of an anti-DR5 and anti-DR5-FAP directed antibody and chemotherapeutic, different mechanisms of action for each, 

Applicant’s arguments concerning the previous rejection under 35 USC 103 that still pertain to the new rejection are addressed here:
Applicant argues (p. 8, second paragraph and last paragraph of p. 10) that, Applicant has demonstrated that the “DR5-FAP bispecific antibody comprising specific CDR sequences in combination with irinotecan, oxaliplatin, nap-paclitaxel, paclitaxel and ifosfamide have superior efficacy, resulting in tumor regression or tumor free state.”  The skilled artisan would not have reasonably expected the claimed combination to achieve the observed superior results. The argument has been fully considered, but is not persuasive. On the contrary, the showing by Adams et al. and Belyanskaya et al. show that anti-DR5 agonist antibodies combined with irinotecan or cisplatin, respectively, produced superior results in tumor cell growth and inhibition. Tascilar et al. state that for soft tissue sarcomas, ifosfamide consistently showed anti-tumor activity. US 20080248046 specifies the use of certain chemotherapeutics in combination with an anti-DR5 antibody for treatment of particular cancers, including chemotherapeutics which are irinotecan, oxaliplatin, paclitaxel and ifosfamide.  The prior art showed actual reduction to practice of two different agonist anti-DR5 antibodies, each with a different chemotherapeutic agent, leading to superior efficacy. This provides a basis for a reasonable expectation of superior efficacy of a chemotherapeutic with another agonist anti-DR5 antibody, including wherein the antibody is part of a bispecific antibody comprising an FAP-binding region. This is not an unexpected property. US 9,926,379 teaches the advantage of having FAP-. 
In response to Applicant's arguments against the references individually (p. 9) one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
In addressing Tascilar et al., it is argued that the combination of doxorubicin and ifosfamide was not statistically significantly different than a single agent treatment with doxorubicin alone, and the combination produced greater toxicity (p. 1357). There is no mention of any anti-DR5 antibody and no motivation to combine either therapeutic agent with a mono- or the claimed anti-DR5 bispecific antibody. The argument has been fully considered, but is not persuasive.  Tascilar et al. is relied upon for showing that soft tissues sarcomas are treatable by ifosfamide, which has a significantly better toxicity profile than doxorubicin, not for teaching that the combination of ifosfamide and doxorubicin did not have improved results compared to ifosfamide alone.  On the basis of the combination results, one of ordinary skill in the art would have been motivated to then use the safer of the two drugs for treatment. There is no requirement in the instant claims that doxorubicin be used in combination with ifosfamide. Tascilar et al. additionally provides suggestion and motivation to combine ifosfamide with antibody therapy for the treatment of sarcomas.
In addressing US 20080248046, Applicant argues that only a prophetic wish list is provided with no data on any combination of an anti-DR5 antibody and other agent, including a chemotherapeutic agent, such that the reference provides no motivation to arrive at the instantly claimed combination therapy in view of the prior art.  The argument has been fully considered, but is not persuasive. Even though US 20080248046 has no actual reduction to practice of the treatment of cancer by combining an anti-DR5 directed antibody and a chemotherapeutic agent, it does provide specific suggestions to do so.  For example, as stated in the rejection above, “Treatment specifically of colorectal cancer is taught using the anti-DR5 agonist antibody and one of five chemotherapeutics, including irinotecan ([0413])…. Treatment of Ewing’s sarcoma family tumors are taught by administration of the antibody and one of eight chemotherapeutics, including ifosfamide ([0472]).” A prior art reference can provide motivation and suggestion without actual data, which it is maintained this references does.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .


Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646       
January 20, 2022